Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with John X. Garred on 06/28/2022.The application has been amended as follows: 

	1. (Currently Amended) An automated shopping cart retrieval system comprising:
 an autonomous cart pusher configured to push a plurality of aligned, nested shopping carts, the autonomous cart pusher including an associated
autonomous cart pusher processor,
autonomous cart pusher memory,
one or more steerable wheels controllable by the autonomous cart pusher processor,
an autonomous cart pusher position sensor,
radio frequency receiver configured to receive operational instructions from an associated autonomous navigational cart, and
a powered drive motor controllable by the operational instructions received from the autonomous navigational cart, and further controllable to locate and contact a first end of nested shopping carts; and
the autonomous navigational cart configured to be pushed from a lead cart of the plurality of aligned, nested shopping carts, the autonomous navigational cart including an associated
autonomous navigational cart processor,
memory,
one or more steerable wheels controllable by the autonomous navigational cart processor,
an autonomous navigational cart position sensor, 
radio frequency transmitter, and
a powered drive motor controllable to locate and contact a second end of the nested shopping carts, wherein the autonomous navigational cart processor is configured to send the operational instructions to the autonomous cart pusher via the radio frequency transmitter to commence a pushing operation or stop the pushing operation, and
wherein the autonomous navigational cart processor is further configured to direct the aligned, nested shopping carts to a predefined location while being pushed by the autonomous cart pusher in accordance with an output of the associated position sensor by controlling the one or more steerable wheels.

2.	(Currently Amended) The system of claim 1 wherein one or more of the autonomous pusher cart position sensor and the autonomous navigational cart position sensor is comprised of a digital camera.

3.	(Currently Amended) The system of claim 2 wherein the autonomous navigational cart processor is further configured to adjust a route to the predefined location in accordance with objects detected from images captured from the digital camera.

4.	(Currently Amended) The system of claim 3 wherein the autonomous cart pusher is further configured to nest one or more of the shopping carts to form the plurality of aligned, nested shopping carts.

5.	(Currently Amended) The system of claim 3 wherein the autonomous navigational cart includes a Bluetooth interface configured to receive beacon data from an associated Bluetooth beacon, and wherein the autonomous navigational cart processor is further configured to direct the shopping carts to the predefined location in accordance with the received beacon data.

6.	(Currently Amended) The system of claim 1 wherein the autonomous navigational cart processor is further configured to send the operational instructions to the autonomous cart pusher at predefined intervals.

7.	(Currently Amended) The system of claim 1 wherein the autonomous navigational cart processor is further configured to send the operational instructions to the autonomous cart pusher when a preselected number of shopping carts is in the plurality of aligned, nested shopping carts.

8.	(Currently Amended) A method for automated shopping cart retrieval comprising:
autonomously engaging a lead cart of a plurality of aligned, nested carts to a navigational cart;
autonomously engaging a last cart of the aligned, nested carts to a push cart;
sending instructions from the navigational cart to the push cart to commence a pushing operation;
sensing a position of the lead cart as it is pushed by the last cart of the aligned, nested shopping carts; and
autonomously directing the aligned, nested shopping carts to a predefined location in accordance with the sensed position by controlling one or more wheels on the navigational cart.

9.	(Original) The method of claim 8 further comprising capturing digital images via a digital camera associated with the navigational cart and sensing the position of the lead cart in accordance with captured digital images.

10.	(Previously presented) The method of claim 9 further comprising adjusting a route to the predefined location in accordance with objects detected from the digital images captured from the digital camera.

11.	(Original) The method of claim 10 further comprising nesting one or more of the shopping carts to form the plurality of aligned, nested shopping carts.

12.	(Previously Presented) The method of claim 10 further comprising receiving beacon data from an associated Bluetooth beacon, and directing the aligned, nested shopping carts to the predefined location in accordance with the received beacon data.

13.	(Currently Amended) The method of claim 8 further comprising sending the operational instructions to the push cart at predefined intervals.

14.	(Original) The method of claim 8 further comprising sending the operational instructions to the push cart when a preselected number of shopping carts is in the plurality of aligned, nested shopping carts.

15.	(Currently Amended) A method for automated shopping cart retrieval comprising:
receiving a plurality of shopping carts into a linear corral configured to align the plurality of shopping carts for nesting;
autonomously engaging a lead cart of a plurality of linearly aligned carts to navigational cart;
autonomously engaging a last cart of the linearly aligned carts in the corral to a push cart;
sending instructions from the navigational cart to the push cart to commence a pushing operation;
receiving the operational instructions by the push cart;
pushing the linearly aligned carts via the push cart responsive to the received operational  
sensing a position of the lead cart as it is pushed by the last cart of the linearly aligned carts; and
directing the linearly aligned carts to a predefined location in accordance with a sensed
operation by controlling wheels on the navigational cart.

16.	(Original) The method of claim 15 further comprising nesting the linearly aligned carts in accordance with pushing via the push cart.

17.	(Original) The method of claim 15 further comprising positioning the navigational cart at an exit of the linear corral prior to receiving the plurality of shopping carts into the linear corral.

18.	(Original) The method of claim 17 further comprising engaging the last cart to the push cart in accordance with a preselected duration.

19.	(Original) The method of claim 17 further comprising monitoring a number of carts in the linear corral and engaging the last cart to the push cart when a monitored number achieves a preselected threshold level.

20.	(Original) The method of claim 17 further comprising monitoring a length of the linearly aligned carts in the linear corral and engaging the last cart to the push cart when a monitored length achieves a preselected threshold level.


Allowable Subject Matter
Claims 1-20 are pending and allowed. 1-8, 13, and 15 are currently amended.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Hannah et al (US 20160023675 A1) teaches systems and methods for controlling or monitoring a fleet of human-propelled, wheeled carts and cart retrievers are described. The carts can be shopping carts at a retail facility, and the cart retrievers can be used to collect and return the shopping carts from a parking lot near the facility to a cart collection area. The carts or cart retrievers can monitor various status or usage parameters (such as retriever battery charge, cart collection trip speed, cart collection path or duration, etc.) and transmit the parameters to a central control unit. The central control unit can analyze and process the status or usage parameters. The system can provide a user interface for access to the status or usage parameters of the cart and cart retriever fleet.
	Further, Black et al (US 20210147202 A1) teaches systems and methods for operating autonomous tug robots are disclosed. Robotic tugs disclosed herein are configured to autonomously maneuver to a desired location to pick up and retrieve an item, such as a load or a cart, nest the item within the robot, transport the item, and deliver the item to a desired location.
In regards to independent claims 1, Hannah and Black, taken either individually or in combination with other art of record, fails to teach or render obvious:
a powered drive motor controllable to locate and contact a second end of the nested shopping carts, wherein the autonomous navigational cart processor is configured to send the operational instructions to the autonomous cart pusher via the radio frequency transmitter to commence a pushing operation or stop the pushing operation, and
wherein the autonomous navigational cart processor is further configured to direct the aligned, nested shopping carts to a predefined location while being pushed by the autonomous cart pusher in accordance with an output of the associated position sensor by controlling the one or more steerable wheel.
In regards to independent claims 8, Hannah and Black, taken either individually or in combination with other art of record, fails to teach or render obvious:
autonomously engaging a lead cart of a plurality of aligned, nested carts to a navigational cart;
autonomously engaging a last cart of the aligned, nested carts to a push cart;
sending operational instructions from the navigational cart to the push cart to commence a pushing operation;
sensing a position of the lead cart as it is pushed by the last cart of the aligned, nested shopping carts; and
autonomously directing the aligned, nested shopping carts to a predefined location in accordance with the sensed position by controlling one or more wheels on the navigational cart.
In regards to independent claims 15, Hannah and Black, taken either individually or in combination with other art of record, fails to teach or render obvious:
autonomously engaging a lead cart of a plurality of linearly aligned carts to navigational cart;
autonomously engaging a last cart of the linearly aligned carts in the corral to a push cart;
sending operational instructions from the navigational cart to the push cart to commence a pushing operation;
receiving the operational instructions by the push cart;
pushing the linearly aligned carts via the push cart responsive to the received operational instructions;
sensing a position of the lead cart as it is pushed by the last cart of the linearly aligned carts; and
directing the linearly aligned carts to a predefined location in accordance with a sensed operation by controlling wheels on the navigational cart.

Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667